Citation Nr: 0518588	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back syndrome with degenerative arthritis, degenerative disc 
disease, and spondylolisthesis at L4-L5, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a left knee injury, to include instability, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased disability rating for 
degenerative changes of the left knee, with limitation of 
motion, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1940 to 
May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issues of entitlement to a disability evaluation greater than 
10 percent for the service-connected status post left knee 
injury with degenerative arthritis and entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected low back syndrome with degenerative 
arthritis.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of his increased 
rating claims.  Thereafter, by a January 2003 rating action, 
the RO, in pertinent part, awarded an increased evaluation of 
20 percent, effective from December 21, 1999, for the 
service-connected low back syndrome with degenerative 
arthritis, degenerative disc disease, and spondylolisthesis 
at L4-L5.  Subsequently, by an April 2003 rating action, the 
RO, in pertinent part, confirmed the 10 percent disability 
rating for the service-connected residuals of a left knee 
injury, to include instability, and also granted a separate 
10 percent evaluation, effective from December 21, 1999, for 
the degenerative changes of the left knee with limitation of 
motion.  

In April 2004, the Board remanded these increased rating 
claims to the RO for further evidentiary development.  In 
June 2005, the veteran's case was returned to the Board for 
further appellate review.  

This case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).

The issues of entitlement to a disability rating greater than 
10 percent for residuals of a left knee injury, to include 
instability, and entitlement to an initial disability rating 
greater than 10 percent for degenerative changes of the left 
knee, with limitation of motion, will be addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected low back syndrome with degenerative 
arthritis, degenerative disc disease, and spondylolisthesis 
at L4-L5 is manifested by pain on motion, a kyphotic natural 
posture, an unsteady gait, and the need for continuous use of 
a cane to ambulate.  However, only slight limitation of 
motion and periodic outpatient treatment and no severe 
intervertebral disc syndrome, spasm, induration, trigger 
points, favorable ankylosis of the entire thoracolumbar 
spine, or the need for bed rest as prescribed by a physician 
have been shown.  


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for the 
service-connected low back syndrome with degenerative 
arthritis, degenerative disc disease, and spondylolisthesis 
at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Codes 5003, 5010, & 5292 (effective prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to, and since, September 23, 2002); and 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5242, & 5243 (effective 
since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in May 2003 and April 2004 in the present 
case, VA informed the veteran of the type of evidence 
necessary to support his claim for an increased rating for 
his service-connected low back disability.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  VA also discussed 
the attempts already made to obtain relevant evidence with 
regard to this claim.  Further, VA notified the veteran of 
his opportunity to submit "additional things," "additional 
information and evidence," and "any evidence."  Thus, he 
may be considered advised to submit all pertinent evidence in 
his possession.  

Additionally, the March 2000 rating decision, the statement 
of the case (SOC) issued in April 2002, and the supplemental 
statements of the case (SSOCs) furnished in January 2003, 
April 2003, October 2003, and April 2005 notified the veteran 
of the relevant criteria and evidence necessary to 
substantiate his increased rating claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was first adjudicated in March 2000.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the multiple 
notices provided to the veteran in 2003 and 2004 were not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in April 2005.  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of post-service treatment 
adequately identified by the veteran.  (In this regard, the 
Board notes that the veteran failed to respond to the April 
2004 letter requesting additional information and evidence 
from him.)  All available records adequately cited by the 
veteran have been procured and associated with his claims 
folder.  Further, the veteran has been accorded two pertinent 
VA examinations during the current appeal.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
claim for an increased rating for his service-connected low 
back disability.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In the present case, the RO, by an October 1975 
rating action, granted service connection for low back 
syndrome, as secondary to the service-connected status post 
residuals of a left knee injury.  In addition, the RO awarded 
a compensable evaluation of 10 percent, effective from June 
1975, for the veteran's service-connected low back 
disability.  

In December 1999, the veteran filed his current claim for an 
increased rating for his service-connected low back 
disability.  During the current appeal, and specifically by a 
January 2003 rating action, the RO redefined this condition 
as low back syndrome with degenerative arthritis, 
degenerative disc disease, and spondylolisthesis at L4-L5.  
Additionally, the RO awarded an increased evaluation of 
20 percent for this service-connected disorder, effective 
from December 1999.  The veteran's service-connected low back 
disability remains evaluated as 20 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of his appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293).  Further, on September 26, 2003, changes in all 
spinal rating criteria became effective.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

According to the old relevant rating criteria, arthritis 
which is due to trauma and which is substantiated by X-ray 
findings will be rated, by analogy, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003.  

In addition, the old rating criteria stipulate that evidence 
of slight limitation of motion of the lumbar spine warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  The next higher evaluation of 20 percent requires 
evidence of moderate limitation of motion of the lumbar 
spine.  Id.  The highest rating allowable pursuant to this 
Diagnostic Code, 40 percent, necessitates evidence of severe 
limitation of motion of the lumbar spine.  Id.  

Further, according to old rating criteria regarding 
impairment resulting from intervertebral disc syndrome, 
evidence of post-operative intervertebral disc syndrome which 
is cured warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  The next higher rating of 10 percent 
requires evidence of mild intervertebral disc syndrome.  Id.  
A 20 percent evaluation requires evidence of moderate 
intervertebral disc syndrome with recurring attacks.  Id.  
Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is necessary for a 
40 percent rating.  Id.  A 60 percent evaluation required 
evidence of pronounced pathology, including persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Id.  A higher evaluation could not be awarded under this 
code.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected lumbar spine disability includes 
consideration of any resulting low back pathology.  Any such 
low back symptomatology may include limitation of motion of 
the applicable joint.  See, 38 C.F.R. § 4.71a, 5003, 5010, 
5292 (2001).  See also, 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  See also, VAOPGCPREC 36-97 (Dec. 12, 1997) (which 
stipulates that Diagnostic Code 5293, which rates impairment 
resulting from intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae and that, 
therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this diagnostic code).  

Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59.  

According to the new relevant rating criteria effective from 
September 23, 2002, evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002).  The next higher evaluation of 
20 percent requires evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  Id.  A 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Id.  A 60 percent evaluation, the 
highest rating allowable under this Diagnostic Code, requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

For purposes of evaluations under this code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293 (effective from September 23, 2002).  A higher 
rating is not allowable under this code.  Id.  This 
diagnostic code was incorporated into the change in all 
spinal rating criteria which became effective on 
September 26, 2003.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

According to additional new relevant rating criteria 
effective from September 26, 2003, a 10 percent disability 
rating requires evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  The next higher rating of 20 percent requires 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 6 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent disability rating necessitates 
evidence of forward flexion of thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent disability rating 
necessitates evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  The highest disability evaluation 
allowable under this Diagnostic Code, 100 percent, requires 
evidence of unfavorable ankylosis of the entire spine.  Id.  

Throughout the current appeal, the veteran has asserted that 
an increased rating is warranted for his service-connected 
low back disability because this disorder has increased in 
severity.  Specifically, he has complained of low back pain 
radiating down his legs.  

The Board acknowledges these complaints.  In this regard, the 
Board notes that relevant medical records reflect some 
limitation of motion of the lumbar spine with pain, a 
kyphotic natural posture, an unsteady gait, and the need for 
continuous use of a cane to ambulate.  Importantly, however, 
the competent evidence of record does not support the 
veteran's complaints of increased low back pathology.  
Specifically, physical examinations conducted on the 
veteran's lumbar spine consistently demonstrated his ability 
to flex to 70 degrees with pain and to bend laterally to 
30 degrees bilaterally with pain.  He lacks only the final 
10 degrees of full extension and exhibited no spasm, 
induration, or trigger points.  

As the range of motion of the veteran's lumbar spine has been 
found to be only slight, a disability rating greater than the 
currently assigned evaluation of 20 percent for his 
service-connected low back disability, based upon impairment 
resulting from traumatic arthritis and resulting limitation 
of motion of this joint, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5292 (which requires 
evidence of severe limitation of motion of the lumbar spine 
for the grant of a 40 percent disability rating).  

Furthermore, the Board acknowledges the veteran's complaints 
of low back pain radiating down his legs.  The most recent VA 
examination of the veteran's lumbar spine in February 2005 
demonstrated increased back pain with any repetitive motion.  
In addition, following the evaluation, the examiner concluded 
that the veteran's "worsening pain limit[s] . . . [his] 
functional ability during lumbosacral back flare-ups" and 
that the veteran exhibited "easy fatigability with attempts 
at remaining erect for any period."  

Significantly, however, examination of the veteran's lumbar 
spine has demonstrated only slight limitation of motion and 
no spasm, induration, or trigger points.  He has experienced 
some relief of his low back pain with treatment, which has 
included epidural injections, moist heat, hi-volt 
e-stimulation, and manual stretching exercises of his lower 
extremities.  Furthermore, a complete and thorough review of 
the claims folder indicates that the veteran has received 
only periodic outpatient treatment for his low back 
disability.  As such, the Board concludes that the current 
20 percent rating for the service-connected low back syndrome 
with degenerative arthritis, degenerative disc disease, and 
spondylolisthesis at L4-L5 adequately portrays the functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of his lumbar spine.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292.  

In addition, as the Board has discussed, the veteran has 
received outpatient treatment for his lumbar spine on only a 
periodic basis.  Although he complained of low back pain at 
those times, the evaluation findings were relatively negative 
at these outpatient treatment sessions.  These results, as 
well as the lack of pertinent neurological findings on 
multiple VA examinations conducted during the current appeal 
(including, for example, objective evaluation findings of no 
spasm, induration, or trigger points) do not support a 
conclusion that the veteran's service-connected low back 
disability has resulted in severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  As 
such, an increased rating of 40 percent, based upon 
impairment resulting from intervertebral disc syndrome under 
the old rating criteria, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  

Moreover, the Board notes that, at the most recent VA 
examination conducted on the veteran's lumbar spine in 
February 2005, the veteran reported having incapacitating 
episodes of back pain lasting four to five weeks at a time.  
He noted that these episodes occur several times per year.  
Importantly, however, these purported incapacitating episodes 
did not require bed rest prescribed by a physician.  
Specifically, the reports of outpatient treatment and 
examination of the veteran's lumbar spine do not reflect that 
a physician prescribed bed rest for the veteran due to his 
lumbar spine disability.  See, 38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293 (effective from September 23, 
2002) (which stipulates that an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician).  Consequently, an increased 
disability rating of 40 percent, based upon evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
is not warranted.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective from September 23, 2002).  See also, 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).  

Furthermore, neither forward flexion of the veteran's 
thoracolumbar spine to 30 degrees or less nor favorable 
ankylosis of his entire thoracolumbar spine has been shown.  
Consequently, the next higher evaluation of 40 percent, based 
upon the new rating criteria, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 20 percent for the 
service-connected low back syndrome with degenerative 
arthritis, degenerative disc disease, and spondylolisthesis 
at L4-L5 has not been presented.  The veteran's appeal 
regarding this claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected low back 
syndrome with degenerative arthritis, degenerative disc 
disease, and spondylolisthesis at L4-L5 has resulted in 
marked interference with his employment or requires frequent 
periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected low back syndrome with degenerative 
arthritis, degenerative disc disease, and spondylolisthesis 
at L4-L5 has resulted in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

A disability rating greater than 20 percent for 
service-connected low back syndrome with degenerative 
arthritis, degenerative disc disease, and spondylolisthesis 
at L4-L5 is denied.  


REMAND

In the April 2004 remand, the Board asked the RO to schedule 
the veteran for a VA orthopedic examination to determine the 
nature and extent of his service-connected left knee 
disabilities.  In particular, the Board asked that the 
examiner who conducted this evaluation to provide the ranges 
of motion of the veteran's left knee as well as a discussion 
of the severity of any subluxation or instability of this 
joint.  Further, the Board requested that the examiner note 
whether the veteran's left knee exhibits weakened movement, 
excess fatigability, or incoordination attributable to the 
service-connected disabilities.  If feasible, this 
determination was asked to be expressed in terms of the 
degree of additional range of motion lost.  In addition, the 
examiner was asked to express an opinion as to the degree to 
which pain could significantly limit functional ability 
during flare-ups or when the veteran uses his left knee 
repeatedly over a period of time.  See, DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) (which stipulates that, when a 
Diagnostic Code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups").  
See also 38 C.F.R. §§ 4.40, 4.45, & 4.59 (regarding 
functional loss, joints, and painful motion).  

In the report of the VA orthopedic examination subsequently 
conducted in February 2005, the examiner noted that the 
veteran has lateral instability of his left knee with stress 
of the joint.  Importantly, however, the examiner did not 
provide information regarding the extent of such instability.  
Furthermore, while the examiner provided the ranges of motion 
of the veteran's left knee and noted that function of the 
veteran's left knee is limited during flare-ups or with 
repeated motion, the physician did not, as requested by the 
Board, discuss whether the veteran's left knee exhibits 
weakened movement, excess fatigability, or incoordination 
attributable to the service-connected disabilities and, thus, 
did not express any such determination in terms of the degree 
of additional range of motion lost.  

Consequently, the Board concludes that a remand of the 
veteran's left knee claims is necessary.  On remand, the 
veteran should be accorded a VA orthopedic examination in 
which the examiner provides a discussion of the extent of any 
instability found in the veteran's left knee on examination.  
In addition, the examiner should include in the evaluation 
report an opinion as to whether the veteran's left knee 
exhibits weakened movement, excess fatigability, or 
incoordination attributable to the service-connected 
disabilities (including, if applicable, a notation concerning 
the degree of additional range of motion of the left knee 
joint which is lost as a result of such symptomatology).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of left knee treatment that the 
veteran has received at the VA Medical 
Center in Tampa, Florida since December 
2003.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent of the 
service-connected residuals of a left 
knee injury, to include instability, and 
the service-connected degenerative 
changes of the left knee, with limitation 
of motion.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, should 
be conducted.  

All pertinent pathology associated with 
each of these service-connected 
disabilities should be noted in the 
examination report.  In particular, the 
examiner should note the severity of any 
subluxation or instability of the 
veteran's left knee and should provide 
the ranges of motion of this joint.  

Further, the examiner should note whether 
the veteran's left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his left knee repeatedly over a period of 
time.  

3.  Thereafter, the RO should re-
adjudicate the issues of entitlement to a 
disability rating greater than 10 percent 
for the service-connected residuals of a 
left knee injury, to include instability, 
and entitlement to a disability rating 
greater than 10 percent for the 
service-connected degenerative changes of 
the left knee, with limitation of motion.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


